ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Northrop Grumman Corporation                   )    ASBCA No. 61345
                                               )
Under Contract No. NAS 15-10000 et al.         )

APPEARANCES FOR THE APPELLANT:                      Stephen J. McBrady, Esq.
                                                    Charles Baek, Esq.
                                                     Crowell & Moring LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Carol L. Matsunaga, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

               OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

       The parties have notified the Board that the contracting officer's final decision
from which this appeal was taken has been rescinded, and jointly move to dismiss the
appeal with prejudice. When a contracting officer unequivocally rescinds a government
claim, the government's action moots the appeal, leaving the Board without jurisdiction
to entertain the appeal further. Combat Support Assocs., ASBCA Nos. 58945, 58946,
16-1BCA136,288 at 176,974. Accordingly, the appeal is dismissed as moot.

      Dated: September 19, 2019




                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

      (Signatures continued)
 I concur                                      I concur



 OWEN C. WILSON
                                              173~--
                                               DAVID B. STINSON
 Administrative Judge                          Administrative Judge
 Vice Chairman                                 Armed Services Board
 Armed Services Board                          of Contract Appeals
 of Contract Appeals




     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61345, Appeal ofNorthrop
Grumman Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                              PAULLAK. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2